DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D., in AU 1633.
Claims 28-47 are pending in the present application.
Applicant’s election without traverse of Group I, drawn to a method of making a genetically modified CD34+ cell, in the reply filed on 06/02/2022 is acknowledged.
Applicant also elected the following species without traverse: (a) FOXP3 gene; and (b) SEQ ID NO: 5. 
	Accordingly, claims 38-47 were withdrawn from further considerations because they are directed to non-elected inventions.
	Therefore, claims 28-37 are examined on the merits herein with the above elected species.

Claim Objections
Claim 28 is objected to because the acronyms “FOXP3”, “AAVS1” and “TRA” should be spelled out in full at the first occurrence of these terms.
Claim 33 is also objected to because the acronyms “MND”, “PGK” and “E2F” should be spelled out in full at the first occurrence of these terms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 28-35 and 37 encompass a method of making a genetically modified CD34+ cell, the method comprising delivering to a CD34+ cell a donor template comprising: a) a first homology arm having homology to a sequence in a FOXP3 gene in the CD34+ cell; b) a second homology arm having homology to a sequence in the same gene as the first homology arm; c) a promoter; and d) a sequence encoding FOXP3 or any functional derivative thereof; wherein the promoter and the sequence encoding FOXP3 or a functional derivative thereof are located between the first homology arm and second homology arm.
Apart from disclosing wild-type human FOXP3 gene, human FOXP3 cDNA and a codon-optimized human FOXP3 sequence of SEQ ID NO: 110 (1293-nucleotide sequence), the instant disclosure fails to provide sufficient written description for any other functional derivative thereof in a donor template for integration into a FOXP3 gene locus of a CD34+ cell (e.g., by homology directed repair (HDR) at a DNA double stranded break (DSB) site mediated by a DNA endonuclease) as encompassed by the instant claims.  For example, which specific essential components or critical elements that are possessed by an encoded FOXP3 derivative, such that it is still functional?  Which specific modification(s) (e.g., insertions, deletions, substitutions or combinations thereof) at which specific sequences in an encoded wild-type FOXP3 sequence that are tolerant for these modifications, and yet the FOXP3 derivative is still functional?  Since the prior art before the effective filing date of the present application (4/27/2018) failed to provide sufficient guidance and/or written description regarding to the above issue as evidenced at least by the teachings of Marson et al (WO 2016/123578; IDS), Havens et al (WO 2018/035141; IDS), Hubbard et al (Molecular Therapy 24, Supplement 1, Abstract 40, 2016; IDS), Goodwin et al (Molecular Therapy 24, S51-S52, Abstract 123, 2016; IDS), Meissner et al (US 10,968,426) and Kohn et al (US 2020/0347404), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of an encoded functional derivative of FOXP3 to be utilized in a method of making a genetically modified CD34+ cell as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of an encoded functional derivative of FOXP3 to be utilized in a method of making a genetically modified CD34+ cell as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the FOXP3 locus" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in claim 28 from which claim 32 is dependent upon, there is no recitation of any FOXP3 locus.  Accordingly, which particular the FOXP3 locus does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Marson et al (WO 2016/123578; IDS) in view of Havens et al (WO 2018/035141; IDS) and Goodwin et al (Molecular Therapy 24, S51-S52, Abstract 123, 2016; IDS).
With respect to the elected species, the instant claims are directed to a method of making a genetically modified CD34+ cell, the method comprising delivering to a CD34+ cell a donor template comprising: a) a first homology arm having homology to a sequence in a FOXP3 gene in the CD34+ cell; b) a second homology arm having homology to a sequence in the same gene as the first homology arm; c) a promoter; and d) a sequence encoding FOXP3 or a functional derivative thereof; wherein the promoter and the sequence encoding FOXP3 or a functional derivative thereof are located between the first homology arm and second homology arm.
Marson et al already taught a method of editing the genome of a primary hematopoietic cell or a primary hematopoietic stem cell (e.g., human CD34+,CD59+,Thy1/CD90+, CD38lo/-, C-kit/CD117+, lin- hematopoietic stem cell), the method comprising introducing a Cas9 nuclease domain inside the cell, wherein the Cas9 nuclease domain forms a complex with a guide RNA inside the cell (e.g., the guide RNA is encoded by a DNA) or introducing a Cas9 ribonucleoprotein complex comprising a Cas9 nuclease domain and a guide RNA inside the cell, wherein the guide RNA specifically hybridizes to any target region of the genome of the cell; and wherein the method further comprises introducing the double or single-stranded oligonucleotide DNA template inside the cell (Abstract; Brief Summary of the Invention; particularly paragraphs [0003]-[0004], [0011], [0041], [0046]-[0047], [0100],  [0111], [0114]-[0115], [0121], [0131]; and Fig. 1A).  Marson et al disclosed that the template nucleic acid can contain from 15 bases to about 5 kilobases in length, and that longer template nucleic acids are provided in the form of a circular or linearized plasmid or as a component of a vector such as a component of a viral vector (paragraph [0100]).  Marson et al also taught that template oligonucleotides can contain one or two homology arms (about 25-120 nucleotides in length) that are identical or substantially identical to a region adjacent to or flanking the target cut site (paragraph [0100]).  Marson et al stated explicitly “As another example, the template nucleic acid can encode a wild-type sequence for rescuing the expression level or activity of a target endogenous gene or protein.  For instance T cells containing a mutation in the FoxP3 gene, or a promoter region thereof, can be rescued to treat X-linked IPEX or systemic lupus erythematous” (paragraph [0105]); and “Exemplary target genomic regions include genes containing mutations that are implicated in, associated with, or cause disease. For example, a target genomic region at or near the gene encoding FOXP3 can be targeted to increase or rescue FOXP3 function and thereby treat patients suffering from an autoimmune disease such as IPEX” (paragraph [0114]).  Marson et al also taught that the template nucleic acid can encode an inducible promoter or repressor element unrelated to the endogenous promoter of a target gene to be inserted into the promoter region of a target gene to provide temporal and/or spatial control of the target gene expression or activity; or in another example the template nucleic acid can encode a reporter gene that can be used to monitor the number, location, and activity of cells in vitro or in vivo after introduction into a host (paragraph [0107]).  Marson et al also disclosed expression cassettes and vectors for producing guide RNAs in a host cell; and that the expression cassettes can contain a promoter (e.g., a heterologous promoter) operably linked to a polynucleotide encoding a guide RNA, and the promoter can be inducible or constitutive that includes a phosphoglycerate kinase 1 promoter (PGK); and the expression cassette can be in a vector such as a plasmid, a viral vector, a lentiviral vector (paragraph [0131]).  In an exemplification, Marson et al demonstrated successfully the use of Cas9RNPs to target FOXP3 in stimulated human naïve T cells and Tregs to model the functional impairment of Treg differentiation in patients with IPEX (paragraphs [0144]-[0147]; and Figs. 3-4).
Marson et al did not teach explicitly a donor template comprising a promoter and a sequence encoding FOXP3 that are located between a first homology arm and a second homology arm having homology to a sequence in a FOXP3 gene, and/or the donor template is encoded in AAV vector, or FOXP3 is a wild-type human FOXP3. 
Before the effective filing date of the present application (4/27/2018), Havens et al already taught using a donor repair template for integration into the IL-10Rα gene by homology directed repair (HDR) at a DNA double stranded break (DSB) site mediated by a meganuclease variant or a megaTAL in a T cell, including in a regulatory T cell, wherein the donor repair template encodes a FOxP3 and it comprises a 5’ homology arm to a human IL-10Rα gene sequence 5’ of the DSB and a 3’ homology arm homologous to a human IL-10Rα gene sequence 3’ to the DSB, and wherein the donor repair template is introduced in the form of a viral vector such as a recombinant adeno-associated viral vector (rAAV) or a retrovirus (e.g., a lentivirus) (Brief Summary, particularly page 8, lines 9-18; page 9, lines 4-21; page 10, lines 1-3, line 18 continues to line 8 on page 11; page 17, lines 10-21; page 46, lines 1-26; page 47, lines 22-30; page 49, lines 12-14).  Havens et al stated clearly “Without wishing to be bound by any particular theory, it is contemplated that T cells or Tregs that comprise an edited IL-10Rα gene comprising a polynucleotide encoding a polypeptide that enhances Treg function expressed from the IL-10Rα promoter or an exogenous promoter inserted into the IL-10Rα gene are more stable Tregs that are more therapeutically efficacious in maintaining graft-versus-leukemia (GVL) activity,…treating graft-versus-host-disease (GVHD)…autoimmune disease” (page 17, lines 13-21); and “Donor repair templates may further comprises one or more polynucleotides such as promoters and/or enhancers, untranslated regions (UTRs), Kozak sequences, polyadenylation signals, additional restriction sites, multiple cloning sites, internal ribosomal entry sites (IRES), recombinase recognition sites (e.g., LoxP, FRT, and Att sites), termination codons, transcriptional termination signals, and polynucleotides encoding self-cleaving polypeptides, epitope tags, contemplated elsewhere herein.  In various embodiments, the donor repair template comprises a 5’ homology arm, an RNA polymerase II promoter, one or more polynucleotides encoding a therapeutic gene or fragment thereof, transgene or selectable marker, and a 3’ homology” (page 47, lines 22-30).
Additionally, Goodwin et al already taught a strategy to functionally correct the FOXP3 gene in immune-dysregulation polyendocrinopathy-enteropathy-X-linked (IPEX) syndrome patient cells using on-target, homology directed repair (HDR)-mediated insertion of the FOXP3 coding sequence into the gene locus (via targeting the FOXP3 gene using a CRISPR system comprised of Cas9 mRNA and chemically modified sgRNAs) due to the presence of disease causative mutations throughout the entire FOXP3 gene.  Goodwin et al reported that high targeting frequencies, reaching 70-80% in human primary CD4+ T cells, was attained; and they also used this CRISPR system in combination with a repair donor DNA template delivered with AAV to demonstrate FOXP3 gene correction to human CD34+ hematopoietic stem and progenitor cells (HSPCs).  Goodwin et al also stated “These results will help demonstrate the feasibility of FOXP3 gene editing, which we propose for the translational application of autologous transplant of Tregs and HSPCs as a therapy for IPEX syndrome”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Marson et al by also utilize at least a donor template comprising a promoter and a sequence encoding a wild-type human FOXP3, that are located between a first homology arm and a second homology arm having homology to a sequence in a FOXP3 gene and in the form of a recombinant AAV vector, to be integrated into a FOXP3 gene locus by homology directed repair at a DSB site meditated by a CRISPR-Cas9 ribonucleotide complex in a primary CD34+ human hematopoietic stem cell obtained from an IPEX patient for genome editing and rescuing expression level or activity of FOXP3, in light of the teachings of Havens et al and Goodwin et al as presented above.  
An ordinary skill in the art would have been motivated to carry out the above modifications because Havens et al already taught using a donor repair template for integration into the IL-10Rα gene by homology directed repair (HDR) at a DNA double stranded break (DSB) site mediated by a meganuclease variant or a megaTAL in a regulatory T cell, wherein the donor repair template encodes a FOxP3, the donor repair template comprises a 5’ homology arm, an RNA polymerase II promoter, one or more polynucleotides encoding a therapeutic gene or fragment thereof, transgene or selectable marker, and a 3’ homology, and the donor repair template is introduced in the form of a viral vector such as a recombinant adeno-associated viral vector (rAAV).  Additionally, Goodwin et al also taught a strategy to functionally correct the FOXP3 gene in immune-dysregulation polyendocrinopathy-enteropathy-X-linked (IPEX) syndrome patient cells (e.g., human CD34+ HSPCs) using on-target, homology directed repair (HDR)-mediated insertion of the FOXP3 coding sequence in repair donor template delivered with an AAV into the gene locus (via targeting the FOXP3 gene using a CRISPR system comprised of Cas9 mRNA and chemically modified sgRNAs) due to the presence of disease causative mutations throughout the entire FOXP3 gene.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Marson et al, Havens et al and Goodwin et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Marson et al, Havens et al and Goodwin et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 31 (elected SEQ ID NO: 5) is rejected under 35 U.S.C. 103 as being unpatentable over Marson et al (WO 2016/123578; IDS) in view of Havens et al (WO 2018/035141; IDS) and Goodwin et al (Molecular Therapy 24, S51-S52, Abstract 123, 2016; IDS) as applied to claims 28-30 and 32-33 above, and further in view of Meissner et al (US 10,968,426).
The combined teachings of Marson et al, Havens et al and Goodwin et al were presented above.   However, none of these cited references teaches specifically the use of a gRNA comprising a spacer sequence of SEQ ID NO:5.
Before the effective filing date of the present application (4/27/2018), Meissner et al already disclosed exemplary gRNAs useful for targeting human FOXP3, including a gRNA comprising the 20-nt ribonucleic acid sequence of SEQ ID NO:572,654 that is 100% identical to SEQ ID NO:5 of the present application (see at least col. 16, lines 15-16; col. 23, line 14 continues to line 60 on col. 24; col. 48, line 52 continues to line 9 on col. 49; Table 6 and Table 51; and attached sequence search below).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combined teachings of Marson et al, Havens et al and Goodwin et al by also selecting at least a gRNA comprising the 20-nt ribonucleic acid sequence of SEQ ID NO:572,654 that is 100% identical to SEQ ID NO:5 of the present application for targeting human FOXP3, in light of the teachings of Meissner et al as presented above.  
An ordinary skill in the art would have been motivated to further carry out the above modification because Meissner et al already disclosed exemplary gRNAs useful for targeting human FOXP3, including a gRNA comprising the 20-nt ribonucleic acid sequence of SEQ ID NO:572,654 that is 100% identical to SEQ ID NO:5 of the present application.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Marson et al, Havens et al, Goodwin et al and Meissner et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Marson et al, Havens et al, Goodwin et al and Meissner et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Marson et al (WO 2016/123578; IDS) in view of Havens et al (WO 2018/035141; IDS) and Goodwin et al (Molecular Therapy 24, S51-S52, Abstract 123, 2016; IDS) as applied to claims 28-30 and 32-33 above, and further in view of Kohn et al (US 2020/0347404 with an effective filing date of 08/22/2017).
The combined teachings of Marson et al, Havens et al and Goodwin et al were presented above.   However, none of these cited references teaches specifically that the sequence encoding FOXP3 is codon-optimized for expression in the cell and/or it is a FOXP3 cDNA.
Before the effective filing date of the present application (4/27/2018), Kohn et al already taught lentivirus vectors expressing FOXP3 in hematopoietic stem cells, including the use of codon-optimized FOxP3 gene or cDNA to treat genetic deficiencies of FoxP3 (e.g., IPEX disease) or other auto-immune and auto-inflammatory conditions (see at least Summary; particularly paragraphs [0007]-[0011], [0029]-[0036] and [0070]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combined teachings of Marson et al, Havens et al and Goodwin et al by also utilize at least codon-optimized FOxP3 gene or cDNA in the donor repair template for integration into a FOXP3 gene locus by homology directed repair at a DSB site meditated by a CRISPR-Cas9 ribonucleotide complex in a primary CD34+ human hematopoietic stem cell obtained from an IPEX patient for genome editing and rescuing expression level or activity of FOXP3, in light of the teachings of Kohn et al as presented above.  
An ordinary skill in the art would have been motivated to further carry out the above modification because Kohn et al already taught successfully lentivirus vectors expressing FOXP3 in hematopoietic stem cells, including the use of codon-optimized FOxP3 gene or cDNA to treat genetic deficiencies of FoxP3 (e.g., IPEX disease) or other auto-immune and auto-inflammatory conditions.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Marson et al, Havens et al, Goodwin et al and Kohn et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Marson et al, Havens et al, Goodwin et al and Kohn et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Marson et al (WO 2016/123578; IDS) in view of Havens et al (WO 2018/035141; IDS) and Goodwin et al (Molecular Therapy 24, S51-S52, Abstract 123, 2016; IDS) as applied to claims 28-30 and 32-33 above, and further in view of Hubbard et al (Molecular Therapy 24, Supplement 1, Abstract 40, 2016; IDS).
The combined teachings of Marson et al, Havens et al and Goodwin et al were presented above.   However, none of these cited references teaches specifically that the donor template further comprising a sequence encoding a selectable marker, and the method further comprising separating cells expressing the selectable marker from cells that do not express the selectable marker.
Before the effective filing date of the present application (4/27/2018), Hubbard et al already taught TALEN-mediated gene edited of FOXP3 in primary human T cells to generate a stable functional Treg phenotype, including the use of a recombinant AAV comprising a donor template designed to co-express FOXP3 with either GFP or EGFRt (truncated Epidermal Growth Factor receptor) to allow tracking and purification of edited cells; as well as the use of an MND promoter to be inserted upstream of the first coding exon, that resulted in the greatest levels of cellular FoxP3 expression in cells showing phenotypic and functional changes consistent with Treg cells.  Hubbard et al stated explicitly “Thus, our gene modification strategy allowed us to over-ride (using the MND promoter) or modulate (by deleting CNS elements) endogenous FOXP3 regulatory mechanisms to enforce stable, long-term FOXP3 expression in T cells that were not previously committed to the Treg lineage”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combined teachings of Marson et al, Havens et al and Goodwin et al by also including at least an additional sequence encoding a selectable marker in the donor template such that edited cells can be separated from non-edited cells based on the expression of a selectable marker, in light of the teachings of Hubbard et al as presented above.  
An ordinary skill in the art would have been motivated to further carry out the above modification because Hubbard et al already taught successfully at least TALEN-mediated gene edited of FOXP3 in primary human T cells to generate a stable functional Treg phenotype, including the use of a recombinant AAV comprising a donor template designed to co-express FOXP3 with either GFP or EGFRt (truncated Epidermal Growth Factor receptor) to allow tracking and purification of edited cells; as well as the use of an MND promoter to be inserted upstream of the first coding exon, that resulted in the greatest levels of cellular FoxP3 expression in cells showing phenotypic and functional changes consistent with Treg cells.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Marson et al, Havens et al, Goodwin et al and Hubbard et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Marson et al, Havens et al, Goodwin et al and Hubbard et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Examiner’s Comment
The prior art does not teach or fairly suggest a FOXP3 cDNA sequence comprising at least 90% sequence identity to the nucleic acid sequence of SEQ Id NO: 110 (1293-nucleotide sequence).

Conclusion
	No claim is allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633 
                                                                                                                                                                                                

Sequence 572654,
Patent No. 10968426


  Query Match             100.0%;  Score 20;  DB 6;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCAGCTGGGCGAGGCTCCT 20
              ||||||||||||||||||||
Db          1 TCCAGCTGGGCGAGGCTCCT 20